Bjorgen, J.
¶17 (dissenting) — In State v. Blazina, 182 Wn.2d 827, 830, 833-34, 344 P.3d 680 (2015), our Supreme Court exercised its discretion under RAP 2.5 to decide whether trial courts must make an individualized inquiry into a defendant’s current and future ability to pay before imposing discretionary legal financial obligations (LFOs) under RCW 10.01.160(3). The court reached this issue, even though the defendant had not raised it at sentencing, because it found that the pernicious consequences of “broken LFO systems” on indigent defendants “demand” that it reach the issue, even though it was not raised in the trial court. Blazina, 182 Wn.2d at 833-35.
¶18 Before us, Lyle raises the same issue in the same posture: he, too, is an indigent who failed to raise the issue below. The same effects of the LFO system that led the Supreme Court to reach the issue in Blazina face Lyle as much as they faced Blazina. If those consequences demanded that the Supreme Court reach the issue in Blazina, they surely demand the same of us here.
¶19 As the majority points out, the Supreme Court in Blazina held that this court properly exercised its discretion to decline review when we issued our Blazina decision in 2013. Blazina, 182 Wn.2d at 833-34. The doctrinal tectonics, however, have shifted since our decision in *855Blazina. In that decision we followed the well trampled path of declining to reach issues for the first time on appeal if they did not fall within the exceptions of RAP 2.5. Now, the Supreme Court has concluded that the hazards of our LFO system demand consideration of this same issue, even if not raised below. As an indigent, Lyle confronts those same hazards. Although our declining of review in 2013 was a sound exercise of discretion then, it is on much shakier grounds now, after the Supreme Court has spoken.
¶20 In addition, the Supreme Court’s holding that we properly declined review in Blazina in 2013 came at the close of its demonstration that Ford3 and its progeny do not create a right to review unpreserved LFO errors. Blazina, 182 Wn.2d at 833-34. Thus, this holding cannot serve as a license to continue to decline review of the same issue, when the Supreme Court has also made clear that these same circumstances demand the exercise of discretion to review.
¶21 Finally, the majority argues that any need to review unpreserved errors cannot extend to sentencing proceedings held after our Blazina decision in 2013, since that decision categorically required such errors to be raised at sentencing. However, during the interval between our Blazina decision and that of the Supreme Court, the law was also clear that a challenge to LFOs based on ability to pay was not generally “ripe for review until the State attempts to curtail a defendant’s liberty by enforcing them.” State v. Lundy, 176 Wn. App. 96, 107-08, 308 P.3d 755 (2013); see also State v. Baldwin, 63 Wn. App. 303, 310, 818 P.2d 1116, 837 P.2d 646 (1991); State v. Blank, 131 Wn.2d 230, 242, 930 P.2d 1213 (1997). The central rationale behind this rule was that only at enforcement could the ability to pay be meaningfully weighed. See, e.g., Blank, 131 Wn.2d at 242. The case law deviated from this rule in the face of circumstances such as those presented in State v. Bertrand, 165 Wn. App. 393, 405, 267 P.3d 511 (2011), where a dis*856abled defendant was ordered to commence payment of LFOs within 60 days of entry of judgment and sentence while still incarcerated.
¶22 During the interval between the two Blazina decisions, RCW 10.01.160(3) was also in effect, stating that
[t]he court shall not order a defendant to pay costs unless the defendant is or will be able to pay them. In determining the amount and method of payment of costs, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of costs will impose.
The case law, however, has interpreted this provision to be subject to Lundy’s ripeness restriction. See State v. Thomas, noted at 185 Wn. App. 1058, 2015 WL 728245, at *6, 2015 Wash. App. LEXIS 333, at *15.
¶23 Thus, between the two Blazina decisions the law took the pose of a Janus, telling parties both that they must raise the issue of ability to pay LFOs at sentencing and that it would be futile to do so. This contradiction is not relieved by holding that a defendant must raise the issue at sentencing, even though he may not know until some distant enforcement stage whether he actually has a meaningful challenge. With this equivocation in the law after our Blazina decision, that decision should not serve as the threshold beyond which this error cannot be raised for the first time on appeal. Only with the Supreme Court’s Blazina decision is that threshold crossed.
¶24 For these reasons, I would hold that Lyle is not barred from raising his challenge to LFOs for the first time on appeal.
Review granted and case remanded to the trial court at 184 Wn.2d 1040 (2016).

 State v. Ford, 137 Wn.2d 472, 973 P.2d 452 (1999).